2-6   5HYLVHG86'&0$
                         Case 1:20-cr-10100-ADB Document 1-1 Filed 05/26/20 Page 1 of 2
Criminal Case Cover Sheet                                                                    U.S. District Court - District of Massachusetts

Place of Offense:                             Category No.         III                      Investigating Agency        FBI

City       Boston, Massachusetts
                                                        Related Case Information:

County         Suffolk                                   6XSHUVHGLQJ,QG,QI                             &DVH1R
                                                         6DPH'HIHQGDQW                                1HZ'HIHQGDQW
                                                         0DJLVWUDWH-XGJH&DVH1XPEHU
                                                         6HDUFK:DUUDQW&DVH1XPEHU                19-MJ-7118 and -7119-JCB
                                                         55IURP'LVWULFWRI

Defendant Information:

'HIHQGDQW1DPH           Jonathan Nguyen                                              -XYHQLOH                 G <HV G
                                                                                                                       ✔ 1R

                                                                                                                     ✔
                         ,VWKLVSHUVRQDQDWWRUQH\DQGRUDPHPEHURIDQ\VWDWHIHGHUDOEDUG<HVG1R
$OLDV1DPH

$GGUHVV  &LW\ 6WDWH Windham . New Hampshire
                      1997 BBB ODVW B5815
%LUWKGDWH <URQO\ BBBBB661                   M
                                        BBBBBBB 6H[BB                                 Asian
                                                                                5DFHBBBBBBBBBBB                         US Citizen
                                                                                                            1DWLRQDOLW\BBBBBBBBBBBBBBBBBBBB

Defense Counsel if known:                     Charles J. Keefe, Esq.                        $GGUHVV Wilson, Bush & Keefe, P.C.

Bar Number                                                                                            378 Main Street, Nashua, NH 03060
                                                                                                      keefe@wbdklaw.com
U.S. Attorney Information:

AUSA          David J. D'Addio                                               %DU1XPEHULIDSSOLFDEOH

Interpreter:               G <HV         ✔ 1R
                                         G                       /LVWODQJXDJHDQGRUGLDOHFW

Victims:                  ✔
                          G<HVG1R ,I\HVDUHWKHUHPXOWLSOHFULPHYLFWLPVXQGHU86& G                   ✔ <HV
                                                                                                                        G           1R

Matter to be SEALED:                     G <HV          G✔    1R

          G:DUUDQW5HTXHVWHG                            ✔
                                                           G5HJXODU3URFHVV                         G,Q&XVWRG\

Location Status:

Arrest Date

G $OUHDG\LQ)HGHUDO&XVWRG\DVRI                                                            LQ                                      
G $OUHDG\LQ6WDWH&XVWRG\DW                                             G6HUYLQJ6HQWHQFH         G$ZDLWLQJ7ULDO
G 2Q3UHWULDO5HOHDVH 2UGHUHGE\                                                          RQ

Charging Document:                       G&RPSODLQW                  ✔
                                                                         G,QIRUPDWLRQ                   G,QGLFWPHQW
                                                                                                                           1
Total # of Counts:                       G3HWW\                     G0LVGHPHDQRU                   ✔
                                                                                                            G)HORQ\

                                                  &RQWLQXHRQ3DJHIRU(QWU\RI86&&LWDWLRQV

✔
G         I hereby certify that the case numbers of any prior proceedings before a Magistrate Judge are
          accurately set forth above.

'DWH      05/26/2020                              6LJQDWXUHRI$86$
                                                                         
                         Case 1:20-cr-10100-ADB Document 1-1 Filed 05/26/20 Page 2 of 2
-6   5HYLVHG86'&0$ 3DJHRIRU5HYHUVH


District Court Case Number 7REHILOOHGLQE\GHSXW\FOHUN 
Name of Defendant                 Jonathan Nguyen

                                                                        U.S.C. Citations
                 Index Key/Code                                        Description of Offense Charged        Count Numbers
                                                        Conspiracy to Commit Wire Fraud, Access Device
6HW     18 U.S.C. § 371                               Fraud, and Identity Theft                        1


6HW     18 USC §§ 981 and others                      Criminal Forfeiture Allegations


6HW


6HW


6HW


6HW


6HW


6HW


6HW


6HW


6HW


6HW


6HW


6HW


6HW

ADDITIONAL INFORMATION:




86$0$&5,0&ULPLQDO&DVH&RYHU6KHHWSGI
